                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NORTH CAROLINA A. PHILIP                  )
RANDOLPH INSTITUTE and                    )
ACTION NC,                                )
                                          )
             Plaintiffs,                  )
                                          )
             v.                           )
                                          )
THE NORTH CAROLINA STATE                  )
BOARD OF ELECTIONS; DAMON                 )
CIRCOSTA, in his official capacity as     )
CHAIR OF THE STATE BOARD OF               )
ELECTIONS; STELLA ANDERSON,               )
in her official capacity as SECRETARY     )           1:20CV876
OF THE STATE BOARD OF                     )
ELECTIONS ; JEFF CARMON, III, in          )
his official capacity as MEMBER OF        )
THE STATE BOARD OF                        )
ELECTIONS; KAREN BRINSON                  )
BELL, in her official capacity as         )
EXECUTIVE DIRECTOR OF THE                 )
STATE BOARD OF ELECTIONS; and             )
JOSH STEIN, in his official capacity as   )
ATTORNEY GENERAL OF THE                   )
STATE OF NORTH CAROLINA,                  )
                                          )
             Defendants.                  )


                                          ORDER

      The Recommendation of the United States Magistrate Judge was filed with the court

in accordance with 28 U.S.C. § 636(b) and, on November 4, 2020, was served on the parties

in this action. Plaintiffs objected to the Recommendation and Defendants filed a response

thereto. (See ECF Nos. 27, 28.)




      Case 1:20-cv-00876-LCB-JLW Document 34 Filed 01/15/21 Page 1 of 2
       The court has appropriately reviewed the portions of the Magistrate Judge’s report

to which objection was made and has made a de novo determination which is in accord

with the Magistrate Judge’s report. The court therefore adopts the Magistrate Judge’s

recommendation.1

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Preliminary Injunction,

(ECF No. 2), is DENIED and that North Carolina Attorney General Josh Stein is

DISMISSED from this action.

       This, the 15th day of January 2021.

                                             /s/ Loretta C. Biggs
                                             United States District Judge




1
  The Court notes that Plaintiffs filed a Motion to Amend their original Complaint after the
Recommendation was entered. (See Docket Entry 29.) In pertinent part, the proposed amended
Complaint expands its description of the statutory duties of the Attorney General (see Am. Compl.
¶ 21, Docket Entry 29-2). However, such duties were considered in the Recommendation; thus,
the proposed amended pleading does not alter the Court’s conclusion that the Attorney General
should be dismissed for lack of standing.




      Case 1:20-cv-00876-LCB-JLW Document 34 Filed 01/15/21 Page 2 of 2
